In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Lally, J.), entered May 21, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that she did not *495sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the facts, with costs, and the motion is denied.
There are issues of fact requiring the denial of summary judgment. Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.